Title: Thomas Jefferson to Thomas Ritchie, 22 May 1809
From: Jefferson, Thomas
To: Ritchie, Thomas


           Monticello May 22. 09.
          Th: Jefferson presents his friendly salutations & compliments to mr Ritchie, and observes to him that he has not recieved a single Enquirer since he came home the 15th of March, which makes him apprehend that some circumstance consequent on his change of residence may have occasioned the failure. he has taken for granted that mr Ritchie would call on his correspondent mr G. Jefferson annually for his subscription, which mr Jefferson has been desired annually to pay. the proper direction is to Th:J. Monticello near Milton.
        